Title: To Alexander Hamilton from John Chaloner, 31 May 1784
From: Chaloner, John
To: Hamilton, Alexander


Philada May 31. 1784
Dear Sir,
Inclosed you have a list of sundry bills Exchd herewith. Should any of the Persons on whom Mr Macarty has drawn decline acceptance because of the time: You have his consent to grant them any indulgence on this head. I have forwarded them to you because he has confidence that they will be paid & if so will prevent my sending on Money and also because he is a particular acquaintance of our friends W & C, and by them particularly recommended to me. They have largely assisted him in money matters & he means to apply this towards reimberseing them. I shall continue to forward bills to amt of the paymt as fast as I can possibly procure them in the mean time I remain
Dear Sir    Your most Obdt Servt
Col Alexr. Hamilton
